Curia, per Frost, J.
The holder of a note payable to bearer, by the terms of the instrument has the legal interest and a cause of action against the maker. This proceeds from the distinction between negotiable and common chattels. With respect to the former, possession is prima facie evidence of property. But it is competent for the defendant to impeach that title, and by proof of circumstances, raising a suspicion of fraud, require the holder to *333prove that he, or some person under whom he claims, took it bona fide and gave a valuable consideration for it. The admission of the plaintiff, however, that he has no interest in the note, does not make a case of mala fide possession. He may be suing as trustee or agent for another. It is very clear law that a suit may be brought in the name of a peison having no interest in the note, for the benefit, and by the direction, of the owner. It is not material to the defendant whether the plaintiff sues in his own right, or for the use of another. His contract obliges him to pay to any person who, by possession of the note, fulfils the description of bearer, unless he acquired the possession by fraudulent means. A recovery in this case, in the name of the present plaintiff, may be pleaded, with proper averments, in bar of a new suit brought by any other person.
King vs. Wilson, 2 Camp. 5; Waggoner vs. Colvin, 11 Wend. 27; Lovell vs. Everston, 11 Johns. R. 52; Gage vs. Kendall, 15 Wend. 640; and Jackson vs. Heath, 1 Bail. 355. The motion is refused.
* O’Neall, Evans, Butler and Wardlaw, JJ. concurred.